122 T.C. No. 9



                UNITED STATES TAX COURT



             JOYCE E. BEERY, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 7452-03L.              Filed March 1, 2004.



     On Aug. 14, 2002, R issued to P a final notice
disallowing her claims for relief from joint and
several liability on a joint return for the taxable
years 1989 to 1994. On Nov. 12, 2002, P filed with the
Court a timely petition at docket No. 17597-02
challenging R’s final notice disallowing her claims for
relief from joint and several liability under sec.
6015, I.R.C. The “stand alone” I.R.C. sec. 6015 case,
Joyce E. Beery, Petitioner, Jerome G. Beery,
Intervenor, docket No. 17597-02, is currently pending
before this Court.

     Meanwhile, on Nov. 6, 2002, R issued to P a Final
Notice of Intent to Levy and Notice of Your Right to a
Hearing for the taxable years 1989 to 1994. On Nov.
15, 2002, R issued to P a Notice of Federal Tax Lien
Filing and Notice of Your Right to a Hearing for the
taxable years 1989 to 1994.
                                - 2 -


          On Apr. 17, 2003, R issued to P a Notice of
     Determination Concerning Collection Action(s). In the
     notice, R conceded that it was improper to propose to
     levy on P’s property prior to a final determination
     regarding her claims for relief under sec. 6015, I.R.C.
     On the other hand, R determined that filing the notice
     of Federal tax lien with regard to P’s tax liabilities
     for 1989 to 1994 was appropriate despite her pending
     claims for relief under sec. 6015, I.R.C.

          P filed a timely petition for lien or levy action
     under secs. 6320 and 6330, I.R.C., challenging R’s
     notice of determination on the ground that R was barred
     from filing a Federal tax lien against P prior to the
     entry of a final determination respecting her claims
     for relief under sec. 6015, I.R.C. R filed a motion
     for summary judgment. P filed an objection to R’s
     motion.

          Held: R was not barred under secs. 6015, 6320, or
     6330, I.R.C., from filing a Federal tax lien against P
     prior to the entry of a final determination respecting
     P’s claims for relief from joint and several liability
     under sec. 6015, I.R.C. Held, further, R’s motion for
     summary judgment will be granted.



     Joyce E. Beery, pro se.

     Glenn P. Thomas and Dennis R. Onnen, for respondent.



                               OPINION

     DAWSON, Judge:   These cases were assigned to Chief Special

Trial Judge Peter J. Panuthos, pursuant to the provisions of

section 7443A(b)(4) and Rules 180, 181, and 182.1   The Court



     1
        Section references are to the Internal Revenue Code, as
amended. Rule references are to the Tax Court Rules of Practice
and Procedure.
                                 - 3 -

agrees with and adopts the opinion of the Special Trial Judge,

which is set forth below.

                  OPINION OF THE SPECIAL TRIAL JUDGE

     PANUTHOS, Chief Special Trial Judge:      This matter is before

the Court on respondent’s motion for summary judgment, filed

pursuant to Rule 121.    As discussed in detail below, we shall

grant respondent’s motion.

                              Background2

        In Beery v. Commissioner, T.C. Memo. 1996-464 (docket No.

26995-93), we sustained respondent’s determination that Joyce

Beery (petitioner) and her husband were liable for tax

deficiencies and accuracy-related penalties for 1989, 1990, and

1991.     In Beery v. Commissioner, docket No. 8802-96, we sustained

respondent’s determination that petitioner was liable for tax

deficiencies for 1992, 1993, and 1994.      The Court’s decision in

docket No. 8802-96 was affirmed on appeal by unpublished opinion.

See Beery v. Commissioner, 166 F.3d 346 (10th Cir. 1998).

     On August 14, 2002, respondent issued to petitioner a final

notice disallowing her claims for relief from joint and several

liability on a joint return for the taxable years 1989 to 1994.

On November 12, 2002, petitioner filed with the Court a timely




     2
        The record reflects and/or the parties do not dispute the
following facts.
                                 - 4 -

petition at docket No. 17597-02 challenging respondent’s final

notice under section 6015.

     In the interim, on November 6, 2002, respondent issued to

petitioner a Final Notice of Intent to Levy and Notice of Your

Right to a Hearing for the taxable years 1989 to 1994.    On

November 15, 2002, petitioner submitted to respondent a Request

for a Collection Due Process Hearing under section 6330.

     On November 15, 2002, respondent issued to petitioner a

Notice of Federal Tax Lien Filing and Notice of Your Right to a

Hearing for the taxable years 1989 to 1994.    On December 12,

2002, petitioner submitted to respondent a Request for a

Collection Due Process Hearing under section 6320.

     On April 17, 2003, respondent issued to petitioner a Notice

of Determination Concerning Collection Action(s) for the years

1989 to 1994.   Respondent conceded in the notice of determination

that it was improper to propose to levy on petitioner’s property

prior to the entry of a final determination regarding her claims

for relief under section 6015.    On the other hand, respondent

determined that it was not improper to file a Federal tax lien

against petitioner prior to the entry of a final determination

regarding her claims for relief under section 6015.

     On May 19, 2003, petitioner filed with the Court a petition

for lien or levy action challenging respondent’s notice of
                                - 5 -

determination.3   Petitioner’s sole contention is that it was

improper for respondent to file a Federal tax lien with respect

to her unpaid taxes for 1989 to 1994 prior to the entry of a

final determination with respect to her claims for relief from

joint and several liability under section 6015 for those same

taxable years.

     After filing an answer to the petition, respondent filed a

motion for summary judgment.    Petitioner filed an objection to

respondent’s motion repeating her assertion that it was improper

for respondent to file a Federal tax lien against her.

                            Discussion

     Summary judgment is intended to expedite litigation and to

avoid unnecessary and expensive trials.    Florida Peach Corp. v.

Commissioner, 90 T.C. 678, 681 (1988).    Summary judgment may be

granted with respect to all or any part of the legal issues in

controversy “if the pleadings, answers to interrogatories,

depositions, admissions, and any other acceptable materials,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that a decision may be

rendered as a matter of law.”    Rule 121(a) and (b); Sundstrand

Corp. v. Commissioner, 98 T.C. 518, 520 (1992), affd. 17 F.3d 965




     3
        The parties do not dispute that the petition in this case
was timely filed under secs. 6330 and 7502(a). At the time the
petition was filed, petitioner resided in Los Alamos, New Mexico.
                               - 6 -

(7th Cir. 1994); Zaentz v. Commissioner, 90 T.C. 753, 754 (1988);

Naftel v. Commissioner, 85 T.C. 527, 529 (1985).

     The record in this case reflects that there is no dispute as

to a material fact.   We agree with respondent that he is entitled

to judgment as a matter of law.

Lien and Levy Actions

     Section 6321 imposes a lien in favor of the United States on

all property and rights to property of a person liable for taxes

when a demand for the payment of the taxes has been made and the

person fails to pay those taxes.    Section 6322 provides that the

lien imposed under section 6321 generally arises when the

Commissioner makes an assessment.   However, section 6323(a)

provides that the lien imposed under section 6321 is not valid

against any purchaser, holder of a security interest, mechanic’s

lienor, or judgment lien creditor until the Secretary has filed a

notice of Federal tax lien with the appropriate authorities.

Behling v. Commissioner, 118 T.C. 572, 575 (2002).

     Section 6320 provides that the Secretary shall furnish the

person described in section 6321 with written notice of the

filing of a Federal tax lien under section 6323.   Such notice

must be provided not more than 5 business days after the day of

the filing of the notice of lien.   Sec. 6320(a)(2).   Section 6320

further provides that the person may request administrative

review of the matter (in the form of an Appeals Office hearing)
                               - 7 -

within 30 days beginning on the day after the 5-day period

described above.   Section 6320(c) provides that the Appeals

Office hearing generally shall be conducted consistent with the

procedures set forth in section 6330(c), (d), and (e).

     Section 6330(c) provides for review with respect to

collection issues such as spousal defenses, the appropriateness

of the Commissioner's intended collection action, and possible

alternative means of collection.     Section 6330(d) provides for

judicial review of the administrative determination in the Tax

Court or Federal District Court, as appropriate.

     Section 6330(e) provides that levy actions and the running

of the period of limitations relating to collections (and other

actions) shall be suspended for the period during which an

Appeals Office hearing, and appeals therein, are pending.4


     4
         Sec. 6330(e)(1) provides:

     SEC. 6330(e) Suspension of collections and statute of
     limitations.--

          (1) In general.-–Except as provided in paragraph
     (2), if a hearing is requested under subsection
     (a)(3)(B), the levy actions which are the subject of
     the requested hearing and the running of any period of
     limitations under sec. 6502 (relating to collection
     after assessment), sec. 6531 (relating to criminal
     prosecutions), or sec. 6532 (relating to other suits)
     shall be suspended for the period during which such
     hearing, and appeals therein, are pending. In no event
     shall any such period expire before the 90th day after
     the day on which there is a final determination in such
     hearing. Notwithstanding the provisions of sec.
     7421(a), the beginning of a levy or proceeding during
                                                   (continued...)
                               - 8 -

Section 6330(e) generally authorizes the Court to enjoin a levy

or proceeding that is begun during the time the suspension under

that provision is in effect.

Claims for Relief From Joint and Several Liability

     Section 6013(d)(3) provides that if a husband and wife make

a joint Federal income tax return, “the tax shall be computed on

the aggregate income and the liability with respect to the tax

shall be joint and several.”   However, section 6015(a) provides

that, notwithstanding section 6013(d)(3), an individual who has

made a joint return may elect to seek relief from joint and

several liability on such return.

     Congress vested this Court with jurisdiction to review a

taxpayer’s election to claim relief from joint and several

liability on a joint return under varying circumstances.   See

King v. Commissioner, 115 T.C. 118, 121-122 (2000); Corson v.

Commissioner, 114 T.C. 354, 363-364 (2000).   In the instant case,

petitioner filed a so-called stand-alone petition (at docket No.

17597-02) seeking judicial review of respondent’s disallowance of

her claims for relief from joint and several liability.    See sec.


     4
      (...continued)
     the time the suspension under this paragraph is in
     force may be enjoined by a proceeding in the proper
     court, including the Tax Court. The Tax Court shall
     have no jurisdiction under this paragraph to enjoin any
     action or proceeding unless a timely appeal has been
     filed under subsection (d)(1) and then only in respect
     of the unpaid tax or proposed levy to which the
     determination being appealed relates.
                               - 9 -

6015(e)(1); Mora v. Commissioner, 117 T.C. 279 (2001); Fernandez

v. Commissioner, 114 T.C. 324, 328-329 (2000).5

     Section 6015(e)(1)(B)(i) generally provides that “no levy or

proceeding in court” shall be made, begun, or prosecuted against

an individual making an election under section 6015 for

collection of any assessment to which such election arises until

the close of the 90-day period for filing a petition with the

Court under section 6015 or, if a petition is filed with the

Court, until the decision of the Court has become final (the

prohibited period).6   Section 6015(e)(1)(B)(ii) generally


     5
        A person may also request relief from joint and several
liability on a joint return in a deficiency case brought under
sec. 6213(a), see King v. Commissioner, 115 T.C. 118, 121-122
(2000), and in a petition for review of a lien or levy action,
see secs. 6320(c), 6330(c)(2)(A)(i).
     6
         Sec. 6015(e)(1)(B) provides:

     (B) Restrictions applicable to collection of
     assessment.--

          (i) In general.--Except as otherwise provided in
     sec. 6851 or 6861, no levy or proceeding in court shall
     be made, begun, or prosecuted against the individual
     making an election under subsection (b) or (c) for
     collection of any assessment to which such election
     relates until the close of the 90th day referred to in
     subparagraph (A)(ii), or, if a petition has been filed
     with the Tax Court under subparagraph (A), until the
     decision of the Tax Court has become final. Rules
     similar to the rules of sec. 7485 shall apply with
     respect to the collection of such assessment.

          (ii) Authority to enjoin collection actions.–-
     Notwithstanding the provisions of sec. 7421(a), the
     beginning of such levy or proceeding during the time
                                                   (continued...)
                              - 10 -

authorizes the Court to enjoin any “such levy or proceeding” made

or begun during the prohibited period.

     We find no support in section 6015 for petitioner’s position

in this case.   As previously mentioned, section 6015(e)(1)(B)(i)

bars the Commissioner (during the prohibited period) from making

or bringing a “levy or proceeding in court” against an individual

making an election under section 6015.   The provision does not

expressly prohibit the Commissioner from filing a Federal tax

lien against such an individual.   Considering that section

6015(e)(1)(B)(i) specifically precludes the Commissioner from

proceeding with a levy against an individual claiming relief

under section 6015, we think that same provision would have

included express language barring the Commissioner from filing a

Federal tax lien against such an individual if Congress intended

to prohibit such actions.7

     In addition, we see no indication that the term “proceeding

     6
      (...continued)
     the prohibition under clause (i) is in force may be
     enjoined by a proceeding in the proper court, including
     the Tax Court. The Tax Court shall have no
     jurisdiction under this subparagraph to enjoin any
     action or proceeding unless a timely petition has been
     filed under subparagraph (A) and then only in respect
     of the amount of the assessment to which the election
     under subsection (b) or (c) relates.
     7
        See Trent v. Commissioner, T.C. Memo. 2002-285 (holding
that the Commissioner was not barred by sec. 6330(e)(1)(B) from
offsetting the taxpayer’s overpayments for later years against an
earlier tax liability for which the taxpayer had claimed relief
under sec. 6015).
                               - 11 -

in court” as set forth in section 6015(e)(1)(B)(i) was intended

to refer to the filing of a Federal tax lien.     In short, the

plain and ordinary meaning of the term “proceeding in court”

suggests the filing of a formal lawsuit or complaint by the

Government against an individual as opposed to the more informal

administrative procedures employed by the Commissioner in the

filing of a Federal tax lien.8    See, e.g., 2 Administration,

Internal Revenue Manual (CCH), sec. 5.12.1.14.1, at 16,829.

Thus, we hold that respondent was not prohibited from filing the

Federal tax lien in dispute under section 6015.

     Inasmuch as the petition in this case was filed as a

petition for lien or levy action, we must also consider whether

sections 6320 and 6330 barred respondent from filing the Federal

tax lien against petitioner.     Sections 6320 and 6323 authorize

the Commissioner to file a notice of Federal tax lien before

notifying the taxpayer of his or her right to request an



     8
        Respondent has adopted the following definition of the
term “proceeding in court”. Sec. 1.6015-7(c)(4)(ii), Income Tax
Regs., provides:

          (ii) Proceedings in court. For purposes of this
     paragraph (c), proceedings in court means suits filed
     by the United States for the collection of Federal tax.
     Proceedings in court does not refer to the filing of
     pleadings and claims and other participation by the
     Internal Revenue Service or the United States in suits
     not filed by the United States, including Tax Court
     cases, refund suits, and bankruptcy cases.
                              - 12 -

administrative hearing with regard to the lien.     The record

reflects that respondent complied with these provisions.       We also

observe that there is no provision in section 6320 or 6330 that

prohibits the Commissioner from filing a Federal tax lien against

a person who has pending a claim for relief under section 6015.

     Consistent with the preceding discussion, and considering

the provisions of sections 6320, 6330, and 6015 together, we hold

that Congress did not prohibit the Commissioner from filing a

Federal tax lien against a taxpayer while such taxpayer has

pending a claim for relief from joint and several liability under

section 6015.   Congress did, however, bar the Commissioner from

levying on such taxpayer’s property during the prohibited period.

Sec. 6015(e)(1)(B)(i).   Respondent conceded the latter point in

the notice of determination issued to petitioner.     There being no

other issue for consideration, we shall grant respondent’s motion

for summary judgment.

     To reflect the foregoing,

                                      An appropriate order

                                 and decision for respondent

                                 will be entered.